Case 1:20-cv-00485-EK-SMG Document 49 Filed 03/03/20 Page 1 of 1 PagelD #: 345

Service of Process by
Edmondson, et. ai., Plaintiff(s)

ve. Gee. APS International, Ltd.
Raniere, et. al., Defendant(s} Jf a = 1-800-328-7171
APS INTERNATIONAL | APS International Plaza

ah yay = 7800 Glenroy Road
c Minneapolis, MN 55439-3122

 
 

  

 

APS File #: 156529-0007

_ = AFFIDAVIT OF SERVICE -- Corporate

| Service of Process on:
KOHN, SWIFT & GRAF --NXIVM Corporation, c/o Business Filings Incorporated
. Court Case No. 1:20-cv-00485-EK-SMG
Mr. Neii L Glazer

1600 Market St., Ste. 2500
Philadelphia, PA 19103-7225

State of:  PELAWARE ) ss.
County of:_-s NEw) CA MLE )

Name of Server: Apam Gor neni , undersigned, being duly sworn, deposes and says
that at the time of service, s/he was of legal age and was not a party to this action;

Date/Time of Service: thatonthe Df, day of Fen, »20 Zo ,at 12:43 o'clock PM
Place of Service: at 108 West 13th Street , 101 Wilmington, DE_19801

 

 

Documents Served: the undersigned served the documents described as:
Summons and Complaint

Service of Process om: A true and correct copy of the aforesaid document(s) was served on:

NXIVM Corporation, c/o Business Filings Incorporated
Person Served, and

Method of Service: By delivering them into the hands of an officer or managing agent whose name and
title is:_SEAN OWARA, DES evel

Description of The person receiving documents is described as follows:
Person Receiving . ‘ . ; . ; ;
Documents: Sex w ; Skin Color W : Hair Color E Rnd ; Facial Hair
Approx.Age 2; Approx. Height Ss” ; Approx. Weight LGSs
_] To the best of my knowledge and belief, said person was not engaged in the US
Military at the time of service.
Signature of Server: — Undersigned declares under penal perjury Subscribed and sworn to before me this

that ra) is t 7D t. of , 2048
yy - Cs

Signattreof Server \) 1” _ I Totan( Publ

 

 

 

( uission Expires)

APS International, Ltd. > ahs
